Citation Nr: 9929938	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-27 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Dissatisfaction with the initial rating assigned 
following the grant of service connection for a right eye 
cataract.  

2. Dissatisfaction with the initial rating assigned following 
the grant of service connection for a left eye cataract.

3.  Entitlement to an earlier effective date for the grant of 
a total rating for compensation purposes based on individual 
unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island that established service connection for a right 
eye and left eye cataract and assigned a noncompensable 
evaluation for each effective October 28, 1996 and granted a 
total rating for compensation purposes based on individual 
unemployability effective October 28, 1996.  A notice of 
disagreement with respect to the initial evaluation assigned 
for the right and left eye cataracts, and with respect to the 
effective date assigned for the total rating, was received in 
June 1997.  A statement of the case was issued in August 
1997.  A substantive appeal was received from the veteran in 
August 1997.  

The claim for an earlier effective date for the grant of a 
total rating for compensation purposes based on individual 
unemployability will be addressed in the REMAND portion of 
this decision.  

The Board notes that in October 1996, the veteran also 
submitted a claim for an increased (compensable) evaluation 
for the service-connected residuals of burns to the right 
eye.  This is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's right eye cataract is manifested by 
corrected visual acuity of 20/25.  

2. The veteran's left eye cataract is manifested by corrected 
visual acuity of 20/25.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for either the 
veteran's service-connected  right or left eye cataracts have 
not been met or approximated.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.75, 4.83a, 4.84a, Codes 6028, 6079 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that a compensable 
disability evaluation higher than initially assigned 
following the grant of service connection for right and left 
eye cataracts is warranted.  The Board finds that the veteran 
has submitted evidence that is sufficient to justify a belief 
that these claims is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
With respect to this claims, all relevant evidence has been 
fully developed and, therefore, the VA's duty to assist the 
veteran has been satisfied. Id.

A review of the record reflects that service connection was 
established for right and left eye cataracts by the currently 
appealed January 1997 RO decision.  This decision was based 
in part on a review of the veteran's service medical records 
which showed that he was exposed to Lewisite when a Lewisite 
bomb exploded near him and burned both of his corneas.  This 
decision was also based on the report of a December 1996 VA 
examination, the details of which will be discussed below.  
Based on the results of this examination, a noncompensable 
disability evaluation was assigned for the right and left eye 
cataracts, effective October 28, 1996, the day the veteran's 
claim for entitlement was received.  See 38 C.F.R. § 3.400 
(1999).  

Recently, the United States Court of Appeals of Veterans 
Claims (Court) noted that there was a distinction between a 
claim based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 
35 at 38 (1993) stated that a claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
it follows that an increased rating remains in controversy 
where less than the maximum is awarded.  

With respect to this claim, the relevant evidence of record 
consists of the report of the December 1996 VA examination.  
During this examination, the veteran complained of pain 
around both eyes and of photophobia.  A past history of 
bilateral dry eyes and blepharitis was indicated.  Objective 
findings included that that corrected visual acuity for the 
right eye was 20/25 and for the left eye 20/25.  It was noted 
that the veteran did not have a history of constant diplopia, 
nor did he have a visual field deficit.  Visual fields were 
found to be full and undiagnosed on Goldman visual field 
examination.  Externals were negative and quiet.  On slit 
lamp examination, the cornea, conjunctiva, lids, anterior 
chamber and iris of the left eye were clear.  A slight 
subepithelial corneal scar about the right eye was noted, but 
the conjunctiva, lids, anterior chamber and iris of the eye 
were clear.  There were Grade 1+ nuclear sclerosing cataracts 
bilaterally.  

As a result of this examination, the veteran was diagnosed 
with slight subepithelial corneal scar well off the pupillary 
space of the right eye, and mild nuclear sclerosing cataracts 
bilaterally, dry eyes by history, and subjective pain and 
photophobia since service maybe secondary to corneal scar 
and/or cataracts; and 20/25 corrected visual acuity 
bilaterally, related to the cataracts.  He was also diagnosed 
with refractive error, left eye compound hyperopic 
astigmatism and presbyopia, and right eye hyperopia with 
presbyopia.  

Essentially, it is maintained that the evaluation initially 
assigned for the veteran's service-connected right and left 
eye cataracts is not adequate, given the symptomatology of 
this disability.  In this regard, it is pointed out that 
disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (1999).

The veteran's service-connected right and left eye cataracts 
are currently rated as noncompensable in accordance with 
38 C.F.R. § 4.84a, Diagnostic Code 6028 (1999), under which 
it is noted that a preoperative cataract is rated based on 
the impairment of vision.  In evaluating vision loss, the 
best distance vision obtainable after best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(1999).  In rating impairment of vision, a 10 percent 
disability rating requires, at a minimum, that the distance 
visual acuity in one eye be no better than 20/50, and that 
the distance visual acuity in the other eye be no better than 
20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (1999).  

Taking into account the medical evidence set out above, the 
Board finds that a compensable disability rating is not 
warranted for either the right or left eye  cataract.  The 
veteran is not entitled to a compensable rating for this 
disability because the medical evidence shows that corrected 
visual acuity in each eye is 20/25, which is better than 
20/40.  As such, the right and left eye cataract are properly 
rated as noncompensable based on the reported corrected 
visual acuity of both eyes.  (It is pointed that service 
connection has been in effect for the residuals of burns to 
the right eye since 1946).  

In reaching the above conclusion, the Board finds that the 
evidence of record is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107 (West 
1991).

Finally, as this issue also deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for this disability and at no time 
has it been medically demonstrated that either the right or 
left eye cataract has warranted a compensable evaluation.  


ORDER

A compensable evaluation for the service-connected right or 
left eye cataract is denied.  


REMAND

The governing legal criteria provide that the effective date 
of an increase in compensation award will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(o) (1999).  In this case, a review of the file reveals that 
on December 10, 1996, an application for increased 
compensation based on unemployability was received.  By the 
currently appealed rating action dated in January 1997, a 
total rating for compensation on the basis of individual 
unemployability was granted, and an effective date of October 
28, 1996 was assigned.  On that date, the RO had received a 
claim which was construed as a total rating for compensation 
purposes based on individual unemployability (it was also a 
claim for an increased evaluation for service-connected 
residuals of burns to the right eye and for entitlement to 
service connection for several alleged disabilities).  

In essence, the veteran asserts that an earlier effective 
date for the grant of the total rating for compensation on 
the basis of individual unemployability is in order as he has 
been unemployed since 1973 due to service-connected 
disability.  The veteran's representative contends that the 
total rating for compensation purposes based on individual 
unemployability should be effective from July 1989.  In this 
regard, the Board points out that service connection for a 
back disorder has been in effect since shortly after the 
veteran separated from service, had been rated as 40 percent 
disabling since 1961, and has been rated as 60 percent 
disabling since July 1989.  

The Board notes that in a final July 1975 decision, the RO 
denied a claim for a total rating for compensation purposes 
based on individual unemployability.  The Board also notes 
that on July 21, 1980, the veteran submitted VA Form 21-4138 
in which he stated that he was currently service-connected 
for a back condition and an eye condition and that his claims 
folder should be checked for information pertaining to the 
loss of employment because of these disabilities.  In 
response the RO sent the veteran VA Form 21-527which the 
veteran completed and on which form he indicated that he was 
unable to drive a bus because of his back.  The RO treated 
this as a claim for an increase in the evaluation for his 
back and residuals of right eye burns and a pension claim.  
The Board believes that the RO should consider whether the 
July 1980 claim from the veteran was also a claim for a total 
rating for compensation based on individual unemployability, 
and, if it concludes that the July 1980 claim was not a 
pending claim it should explain why.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992).  If the July 1980 claim is 
found to be a pending claim for a total rating for 
compensation purposes based on individual unemployability the 
RO should adjudicate it.  

In doing so, it is again pointed out that the effective date 
of an increase in compensation award will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(o) (1999).  Further, in a recent decision, the Court held 
that "when an RO is considering a rating increase claim from 
a claimant whose schedular rating meets the minimum criteria 
of section 4.16(a) and there is evidence of service-connected 
unemployability in the claimant's claims file...evaluation of 
that rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU rating."  See Norris v. 
West, 12 Vet. App. 413, 421 (1999).  In this case the veteran 
met the schedular criteria for a total rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16(a) in July 1989, and as such, the RO 
should also consider whether the veteran was entitled to such 
a rating at that time (if necessary).  

Finally, in determining whether the veteran is entitled to a 
total rating for compensation purposes based on individual 
unemployability prior to October 28, 1996, the RO will 
necessarily need to gather the veteran's medical record from 
that time (it appears that there may be VA medical records in 
existence that have not been associated with the claims 
folder).  See 38 C.F.R. § 3.157 (1999).

In view of the above, this claim is REMANDED to the RO for 
the following action:

1.  The RO should take the appropriate 
steps to associate with the claims file 
all VA medical records of the veteran not 
currently of record (i.e. all records 
from the time the veteran separated from 
service).

2.  Thereafter, the RO should adjudicate 
the veteran's claim of entitlement to a 
total rating for compensation purposes 
based on individual unemployability prior 
to October 28, 1996; the RO should 
whether in July 1980 the veteran claimed 
a total rating for compensation based on 
individual unemployability, and, whether 
it is a pending claim, 38 C.F.R. § 3.400 
and § 3.157, and all other applicable VA 
laws, and if necessary, consider the 
dictates of Norris, noted above.  If any 
determination is not favorable to the 
appellant the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case, and 
the claims folders should be returned to 
the Board.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to this Board for 
further appellate review.  No action is required by him until 
he receives further notice, but he may furnish additional 
evidence and argument while the case 


is in remand status.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of this 
appeal.   




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

